NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
 
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 4, 2014
                                 Decided June 4, 2014

                                         Before

                           RICHARD A. POSNER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 13‐3286

UNITED STATES OF AMERICA,                   Appeal from the United States District
     Plaintiff‐Appellee,                    Court for the Northern District of Illinois,
                                            Eastern Division.
      v.
                                            No. 13 CR 192‐1
ROBERT D. SHAW,
    Defendant‐Appellant.                    Charles P. Kocoras,
                                            Judge.

                                       O R D E R

        Robert Shaw, whose criminal history already included convictions for seven
bank robberies, pleaded guilty in 2013 to yet another. See 18 U.S.C. § 2113(a). The
district court calculated a guidelines imprisonment range of 57 to 71 months and
sentenced him to the top of that range. Shaw filed a notice of appeal, but his appointed
attorney asserts that the appeal is frivolous and seeks to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967). Counsel has submitted a brief that explains the
nature of the case and addresses the issues that an appeal of this kind might be expected
to involve. We invited Shaw to respond, see CIR. R. 51(b), but he did not. Because
No. 13‐3286                                                                         Page 2

counsel’s analysis appears to be thorough, we limit our review to the subjects he
discusses. See United States v. Bey, — F.3d —, 2014 WL 1389090, at *2 (7th Cir. 2014);
United States v. Shuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        As we directed in United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012), and
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002), counsel asked Shaw if he wants to
challenge his guilty plea. The lawyer reports that Shaw “has not responded” and opines
that a successful challenge might risk a higher offense level (and thus a greater
imprisonment range under the sentencing guidelines) if Shaw proceeds to trial and is
convicted. Counsel thus opted not to explore possible attacks on the guilty plea. We
have no basis for second‐guessing this decision. Counsel “is not obliged to raise issues
that could boomerang” on Shaw and indeed “may limit appellate arguments to those
that in his best judgment would do more good than harm.” Knox, 287 F.3d at 671.
Shaw’s silence, both in response to the lawyer’s inquiry and to our Rule 51(b) notice,
weighs against faulting the lawyer’s exercise of that discretion.

       Counsel advises that he reviewed the district court’s application of the
sentencing guidelines but did not identify even a potential claim of error. So the only
appellate claim conceivably presented by this appeal, says counsel, is whether Shaw
could challenge the reasonableness of his 71‐month term of imprisonment. We agree
with counsel that such a challenge would be frivolous. Shaw’s within‐guidelines
sentence is presumptively reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007);
United States v. Smith, 721 F.3d 904, 906 (7th Cir. 2013), and counsel identifies nothing
that might rebut that presumption. Shaw’s convictions for bank robbery date back to
1988. The district court was “tempted” to impose an above‐guidelines sentence based
on that criminal history but decided that a sentence at the top of the range was adequate
to protect the public. See 18 U.S.C. § 3553(a)(1), (2).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.